Citation Nr: 0719601	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to a cervical spine fracture.

3.  Entitlement to an initial compensable rating for the 
residuals of a cervical spine injury, including entitlement 
to a rating higher than 20 percent as of September 26, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied service connection 
for a cervical spine disability, a lumbar spine disability 
and for migraine headaches.  The RO granted service 
connection for a cervical spine disability in a September 
2003 rating decision and the veteran appealed the assignment 
of an initial noncompensable rating.  The RO granted an 
increase in rating to 20 percent for the veteran's cervical 
spine injury in a January 2004 rating decision, but assigned 
an effective date for that increase of September 2003.  The 
veteran continues his appeal, requesting a higher rating for 
all periods in question.

The Board first considered this appeal in January 2006 and 
remanded all issues for further development of the medical 
record.  All requested development was performed and the 
matter is now properly returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current low back disability 
that began during service, within one year of discharge from 
service or is due to an event or injury sustained during 
service.

3.  The veteran is not diagnosed as having a migraine 
disorder.

4.  The veteran has experienced moderate limitation of motion 
of the cervical spine due to pain since at least January 
2002.

5.  The veteran maintains 30 degrees of flexion and 25 
degrees of extension in his cervical spine.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service nor is such a disability presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  Migraine headaches were not incurred in or aggravated by 
active service, nor is such a disability proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Criteria for a 20 percent rating for residuals of a 
cervical spine injury, avulsion fracture at C4-C6, have been 
met as of January 11, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5290 (2002).

4.  Criteria for a rating higher than 20 percent for 
residuals of a cervical spine injury, avulsion fracture at 
C4-C6, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5290 (2002), and Diagnostic Code 5235 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2002, September 2005 and 
February 2006, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims of 
entitlement to service connection for a back disability and 
for migraines and of entitlement to an increased rating for a 
neck disability, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
given specific notice with respect to the elements of a 
service-connection claim and for a claim of entitlement to a 
higher rating and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefit.  The Board notes that the RO will 
have an opportunity to fully advise the veteran of his rights 
and responsibilities under the VCAA with respect to any 
downstream issues that may arise as a result of the partial 
grant of benefits within this decision.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Thus, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer in April 2004 and before the Board in 
August 2005.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  In fact, he 
most recently advised VA in March 2005 that he did not have 
additional evidence to identify or submit to substantiate his 
claims.  Accordingly, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Service Connection

The veteran contends that he injured his low back in a motor 
vehicle accident during service, the same accident in which 
he injured his neck and was granted service-connection 
benefits.  He testified before both an RO hearing officer and 
the Board that he did not get treatment for his low back 
during service because his neck injury was much worse than 
the low back injury.  The veteran further testified before 
the Board that his low back pain got worse shortly after 
discharge from service, but he was able to pass physical 
examinations for employment in law enforcement.

The veteran avers that he began having migraine headaches 
shortly after his in-service motor vehicle accident.  He 
testified before the RO hearing officer that they started 
when he was returned to full duty and had to wear head gear 
for extended periods of time.  The veteran seeks service 
connection for migraines as secondary to his service-
connected neck injury.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is simply the codification of the 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).

Degenerative arthritis is a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
May 1985, the evidence must show that degenerative arthritis 
of the lumbar spine manifest to a degree of ten percent by 
May 1986 in order for service connection to be granted for a 
low back disability based upon a presumptive period.  There 
is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The veteran's service medical records show that he was 
treated in July 1984 for neck pain following a motor vehicle 
accident.  He was determined to have an avulsion fracture at 
the C4-C6 levels with no displacement of the spinous 
processes.  The veteran was prescribed a collar neck brace 
and returned to full duty.  

The Board notes that the veteran has provided varied 
renditions of alleged in-service treatment following a 1984 
motor vehicle accident ranging from in-patient treatment for 
one week to the need to wear a body cast for six months; at 
different times, he has described the need for a body cast 
for six weeks, four and one-half months and six months.  The 
service medical records, however, include no evidence of a 
low back disability during service and no evidence of the 
veteran being treated as an in-patient with the use of a body 
cast of any kind.  There is also no evidence of a migraine 
disability or even complaints of headaches during service.  
The veteran's discharge examination shows that there was no 
sequelae with respect to his neck injury.

The first evidence of low back pain is dated in 2003 although 
there is evidence of chiropractic treatment for neck pain and 
the general statement of joint pain in 1993.  The first 
evidence of headaches is dated in January 1991 when the 
veteran was determined to have severe headaches; a diagnosis 
of migraines was not made then or ever.  Post-service 
treatment records do not contain an opinion that low back 
pain or headaches began during service.  It is important to 
note that simply having a medical professional report history 
as provided by a patient does not transform the history into 
a medical opinion.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  


The veteran underwent VA examination in December 2003 and was 
found to have degenerative disc disease of the lumbar spine.  
Upon VA orthopedic examination in January 2007, the veteran 
was again found to have degenerative disc disease of the 
lumbar spine.  Following this examination, the examiner 
reviewed the veteran's claims folder, including pertinent 
medical evidence, and opined that it was less likely than not 
that current low back pathology was a residual of the 1984 
motor vehicle accident because there was no mention of a low 
back injury at the time of the 1984 accident and there was no 
evidence of medical treatment for many years thereafter.

The veteran underwent VA neurologic examination in December 
2006 and was found to have no neurologic abnormalities.  A 
diagnosis of migraines was not rendered and the examiner 
specifically reported that the veteran's complaints of 
headaches were nonspecific and fit criteria for a diagnosis 
of tension headaches.  The examiner opined that it was highly 
unlikely that there was a relationship between current spine 
complaints and the old avulsion fracture.  The examiner went 
on to say that the veteran's headaches were in no way related 
to the in-service fracture.

Following a complete review of the evidence, including the 
veteran's various accounts of in-service treatment for a back 
injury with compressed vertebra being fused together, the 
Board finds that service connection cannot be granted for 
either a low back disability or for a migraine disorder.  
With respect to the low back complaints, the Board finds that 
there is no evidence of a back disability during service or 
within one year of discharge from service.  Additionally, the 
only medical opinion related to the veteran's low back 
complaints clearly reflects that it is unlikely that current 
complaints are products of the in-service motor vehicle 
accident.

The Board appreciates the veteran's contention that the in-
service injury to his neck was so severe that his back injury 
was overlooked, but finds it implausible for a back injury to 
go undetected for so many years.  It is of interest to point 
out that the veteran testified before the Board that he was a 
corrections officer upon discharge from service and became a 
law enforcement officer in 1993, passing physicals for each 
job and having no indication of low back disability.  
Accordingly, the Board finds no continuity of symptomatology 
from the time of the in-service motor vehicle accident and 
the time of the veteran making his first complaints of low 
back pain in a treatment setting.  Consequently, service 
connection for a low back injury is denied on a direct basis 
and on a presumptive basis.

Turning to the veteran's contention that he has a migraine 
disorder as a consequence of his neck injury, the Board 
points out that pain is not in and of itself a disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied).  Therefore, because the medical evidence does not 
include a diagnosis of a migraine disorder, service 
connection must be denied as there is no disability for which 
compensation may be awarded.  The veteran has only 
periodically complained of headache pain and is not shown to 
have a disability associated with headaches related to his 
period of service or to his service-connected neck 
disability.  Consequently, service connection for migraines 
is denied on a direct and on a secondary basis.

Increased Rating

The veteran contends that his neck disability is more severe 
than rated.  He testified both before an RO hearing officer 
and before the Board that his neck disability had been the 
same between January 2002 and September 2003.  Interestingly, 
he also testified at both hearings that it had been getting 
worse.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's cervical spine disability was originally rated 
as 0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  At the time the veteran filed his claim in 
January 2002, Diagnostic Code 5290 allowed for the assignment 
of a 30 percent rating when there was evidence of severe 
limitation of motion in the cervical spine, a 20 percent 
rating for moderate limitation of motion and a 10 percent 
rating when there was evidence of slight limitation of 
motion.  In every instance where the schedule does not 
provide a 0 percent evaluation for a diagnostic code, a 0 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  See 38 C.F.R. 
§ 4.31.

During the course of this appeal, effective September 26, 
2003, all rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a were amended.  
See 68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The 
amendment changed the diagnostic code numbers used for all 
spine disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243 unless 5243 was used to 
evaluate intervertebral disc syndrome under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50




Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10


38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain and 
stiffness in his neck have been considered in conjunction 
with the Board's review of the limitation of motion 
diagnostic codes.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

The veteran has participated in treatment for neck pain for 
many years, being prescribed Motrin and muscle relaxants that 
he reports taking on an as needed basis.  He maintains motion 
in his neck and works full-time in automobile detailing now 
that he is no longer a law enforcement officer.  The veteran 
asserts that his movements and ability to lift are limited 
due to neck pain.

The veteran underwent VA examination in August 2003 and 
maintained a full range of flexion in the cervical spine and 
extension to 60 degrees.  He had tenderness over the lower 
portion of the cervical spine and was determined to have 
residuals of a cervical spine fracture with limitation of 
motion and pain.  Upon VA examination in December 2003, the 
veteran had flexion to 30 degrees and extension to 30 degrees 
with normal sensation throughout his upper extremities.  X-
rays were negative.  Private physical therapy notes dated in 
December 2003 show flexion limited to 40 degrees and 
extension limited to 20 degrees.

Magnetic resonance imaging (MRI) performed in January 2003 
show neural foraminal narrowing from C3 to T1.  In February 
2006, the veteran had epidural steroid injections to 
alleviate neck pain.  

Upon VA examination in January 2007, the veteran had flexion 
in his neck to 30 degrees and extension to 25 degrees, both 
without complaints of pain and no spasm.  He had normal motor 
strength.  X-rays showed no change since August 2003.  The 
veteran denied experiencing additional limitation during 
flare-ups, stating that he only had an increase in symptoms 
during sleep when his upper extremities seemed to have 
tingling and numbness.  The examiner reviewed pertinent 
medical evidence and diagnosed degenerative disc disease of 
the cervical spine.  The examiner opined that the veteran did 
not have additional functional impairment due to fatigue, 
incoordination, or increased symptoms with repetitious 
movement.

Given the evidence as outlined above, the Board finds that 
the revised rating criteria are neither more favorable nor 
less favorable to the veteran than the rating criteria in 
effect in January 2002 when the veteran first sought VA 
compensation.  As such, both criteria will be discussed.  It 
is pointed out at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

The evidence clearly shows that the veteran has had 
complaints of neck pain since January 2002 and, even though 
there was one finding of him maintaining a full range of 
flexion in August 2003, there appears to be consistent 
findings of limitation of motion in the neck due to pain 
since at least January 2002.  Thus, when considering the 
veteran's complaints of pain in light of his limited flexion 
and extension on a daily basis and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran has had moderate limitation of motion in the cervical 
spine since he filed his application for VA compensation in 
January 2002.  Accordingly, criteria for a 20 percent rating 
have been met under Diagnostic Code 5290 as of January 2002.  
A rating higher than 20 percent, however, cannot be assigned 
because there is no suggestion of severe limitation of motion 
due to pain or otherwise.  The veteran maintains full-time 
employment and is not shown to have severe disability of the 
neck.  Additionally, a separate rating cannot be assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
degenerative arthritis because the veteran's pain and 
limitation of motion is what allows for assignment of a 20 
percent rating under Diagnostic Code 5290 and the evaluation 
of the same disability under various diagnoses is to be 
avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  As 
for current rating criteria, the Board finds that a rating 
higher than 20 percent cannot be assigned because the veteran 
is not shown to have flexion in the cervical spine limited to 
15 degrees or less nor is he shown to have favorable 
ankylosis of the entire cervical spine.  As such,  rating 
higher than 20 percent is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected neck disability and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings; the Board has been similarly unsuccessful in 
locating exceptional factors.  The veteran has not required 
frequent periods of hospitalization for his neck disability 
and his treatment records are void of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by neck pain and stiffness has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the granting of a 20 
percent initial rating and the elimination of staged ratings 
adequately reflects the clinically established impairment 
experienced by the veteran and assignment of a higher rating 
on an extra-schedular basis is not warranted.


ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for migraine headaches is denied.

A 20 percent rating as of January 11, 2002, for the residuals 
of a cervical spine injury, avulsion fracture at C4-C6, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A rating higher than 20 percent for the residuals of a 
cervical spine injury, avulsion fracture at C4-C6, is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


